Citation Nr: 0522244	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-34 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim of 
entitlement to service connection for hepatitis C.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In May 2005, and the veteran, accompanied by his 
representative, offered testimony at a hearing conducted by 
videoconference before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the May 2005 Board hearing, the veteran reported that 
he underwent a separation examination in November 1982 prior 
to his discharge from active duty.  A careful review of the 
service records shows that in February 1982, he underwent a 
"periodic" examination; the veteran testified that that 
examination was performed because he was being transferred 
from his duty station in Panama.  In any case, because it 
appears that pertinent service department records have not 
been associated with the claims folder, under the law, the 
Board has no discretion but to remand this matter to obtain 
those service records.  See 38 U.S.C.A. § 5103A(c)(1) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).  Accordingly, this 
matter must be remanded.

With respect to his service medical records, the Board notes 
that the Report of Medical Examination conducted for 
enlistment, dated in October 1979, reflects that a pigmented 
area on the veteran's right cheek, which was not considered 
disabling, was the only "identifying body marks, scars or 
tattoos" found to be present.  Further, a February 1982 
"periodic" Report of Medical Examination indicates that the 
veteran was found to be normal with respect to identifying 
body marks, scars or tattoos, i.e., none was noted.

The record further reveals that the veteran was initially 
diagnosed as having hepatitis C in August 2002.  In support 
of this claim, in his statements and testimony, the veteran 
maintains that he developed this disease as a consequence of 
a getting a tattoo while he was stationed in Panama during 
service.  Alternatively, he reports that he engaged in 
unprotected sexual activity with multiple women while serving 
in Panama.

VA outpatient treatment records show that the veteran 
reported a history of intravenous drug abuse, including the 
use of heroin from 1975 to 1978, and, more recently, crack 
cocaine.  Examiners noted that his positive risk factors for 
hepatitis C included intravenous drug abuse, engaging in 
sexual activity with multiple partners, obtaining a tattoo, 
and imbibing alcohol.  In addition, presumably based on the 
history reported by the veteran, in February and July 2004, 
VA outpatient examiners opined that the most likely method of 
transmission involved the sharing of needles while engaging 
in intravenous drug abuse, and that the onset of the disease 
was approximately 24 years earlier, i.e., in 1980, which the 
veteran emphasizes, occurred while he was in service.

The veteran maintains that he should be afforded a VA 
examination and that that examiner should offer an opinion as 
to the onset and/or etiology of his hepatitis C.  In this 
regard, the Board observes that in a February 2004 letter, 
the RO notified the veteran that it had scheduled him to 
undergo a VA examination at the Palo Alto, California, VA 
Medical Center in March 2004, and that it advised him of the 
importance of appearing for that evaluation.  The veteran, 
however, cancelled the examination, explaining that he had 
just started a job, and requested that the examination be 
rescheduled to a date in June 2004.  

In response, in a September 2004 rating decision, a copy of 
which was issued to the veteran as part of the September 2004 
Supplemental Statement of the Case (SSOC), the RO, citing the 
evidence indicating that his hepatitis C might be related to 
intravenous drug abuse, indicated that until the veteran 
presented medical evidence showing hat his hepatitis C was 
incurred in or aggravated by service, he would not be 
afforded another opportunity to undergo a VA examination.  In 
addition, the Board observes that in the September 2004 SSOC, 
the RO provided the veteran with notice of 38 C.F.R. § 3.301 
(2004).

In light of the foregoing, the Board finds that after any 
outstanding service department and post-service records are 
obtained, the veteran should be afforded a VA examination.  
In reaching this conclusion, the Board points out that the 
assessments of the VA outpatient examiners, which were relied 
upon by the RO, were based solely on a history provided by 
the veteran.  Further, given his testimony that he got a 
tattoo while in serving in Panama and that he engaged in 
sexual activity with multiple women while serving there, 
which is not reflected in the VA outpatient treatment 
records, the Board finds that the impressions of the 
outpatient examiners are not adequate for rating purposes.  
Thus, for this reason as well, this matter must be remanded 
to afford the veteran appropriate VA examination to determine 
etiology and/or onset of this condition.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2004); see also 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain any outstanding service 
medical records, dated from February to 
November 1982.  This should specifically 
include any reports conducted or for the 
purpose of the veteran's discharge from 
active duty in November 1982.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine whether it is at least as 
likely as not that the veteran's 
hepatitis C developed during or as a 
consequence of an injury or disease that 
was incurred during his period of active 
duty from November 1979 to November 1982.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hepatitis C is either related to or had 
its onset during his period of service.  
In doing so, the examiner must comment on 
the veteran's report of receiving a 
tattoo during service, and of engaging in 
unprotected sexual activity with multiple 
partners while on active duty.  The 
examiner must also address the likelihood 
that the veteran's hepatitis C is related 
to intravenous drug abuse.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


